Citation Nr: 1030750	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  06-05 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for a thoracolumbar spine 
disability.  

3.  Entitlement to service connection for a right hip disability.  

4.  Entitlement to service connection for a right knee 
disability.  

5.  Entitlement to service connection for a bilateral eye 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from January 1999 to May 2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision which denied the benefits 
sought on appeal.  A videoconference hearing before the 
undersigned was held in June 2010.  

The issue of service connection for a cervical spine disability 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDING OF FACT

At the hearing in June 2010, prior to the promulgation of a 
decision in the appeal, the Veteran advised VA that she wished to 
withdraw her appeal of the claims of service connection for 
disabilities of the thoracolumbar spine, right hip, and right 
knee, and a bilateral eye disorder.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the 
claims of service connection for thoracolumbar spine, right hip 
and right knee disabilities and a bilateral eye disorder by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2009).  In this case, the Veteran has withdrawn her 
appeal of the claims of service connection for thoracolumbar 
spine, right hip and right knee disabilities and a bilateral eye 
disorder.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration as to these issues.  
Accordingly, the Board does not have jurisdiction to review the 
appeal of these claims, and the issues are dismissed.  


ORDER

The appeal of the claims of service connection for thoracolumbar 
spine, right hip and right knee disabilities and a bilateral eye 
disorder is dismissed.  


REMAND

Concerning the claim of service connection for a cervical spine 
disability, the Board finds that additional development is 
necessary prior to further appellate review.  

At the videoconference hearing in June 2010, the Veteran 
testified that she initially injured her neck in 1998, prior to 
entering military service.  She reported some neck pain during 
basic training, and the service records showed that she was 
treated for neck pain on one occasion in June 2002.  The 
assessment at that time was muscle strain of the neck.  The 
service records showed no further complaints, treatment, 
abnormalities, or diagnosis for any neck problems during service, 
and the Veteran made no mention of any problems at the time of 
her separation examination in March 2003.  

Post-service medical records showed that the Veteran received 
private chiropractic care for, among other problems, shoulder and 
cervical spine pain from December 2003 to July 2004.  

On VA QTC examination in January 2009, the Veteran reported that 
she initially injured her neck in an automobile accident in 1998, 
and that she had recurring neck pain about three times a month.  
On examination, all clinical and diagnostic findings were within 
normal limits and showed no evidence of a current cervical spine 
disability.  However, the examiner opined that the Veteran's 
symptoms during and after service were most likely a 
continuation/progression of her cervical strain prior to service, 
but was most likely aggravated while wrestling with her husband 
in 2002.  In an addendum report, the examiner stated that the 
Veteran had a history of cervical spine strain despite having 
normal range of motion on examination, because it is not present 
at all times.  The examiner went on to state that "there are no 
objective findings to substantiate this claim."  

Upon review of the evidentiary record, the Board finds that the 
QTC examiner's assessment is, at best, confusing and lacked any 
clear analysis or explanation.  Thus, the Board finds that the 
opinion is of little probative value, and that another 
examination is necessary to determine whether the Veteran has a 
disability at present which is related, in some, fashion to 
service.  

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

VA regulations provide, in pertinent part, that a veteran is 
presumed to be in sound condition when examined and accepted into 
the service except for defects or disorders noted when examined 
and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  
The presumption is rebutted where clear and unmistakable evidence 
demonstrates that the injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  Id.  

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both that 
the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second prong 
of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

If a presumption of aggravation under section 1153 arises, due to 
an increase in a disability in service, the burden shifts to the 
government to show a lack of aggravation by establishing by clear 
and unmistakable evidence "that the increase in disability is 
due to the natural progress of the disease."  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  

The United States Court of Appeals for the Federal Circuit has 
held that a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (holding presumption of service 
connection for colon disability to be rebutted by clear and 
convincing evidence in the form of absence of post-war medical 
records of treatment for colon-related problems for period of 
over 40 years).  

In this case, while the Veteran reported a history of a neck 
injury in 1998, prior service, no pertinent abnormalities were 
noted on her service enlistment examination.  However, the Board 
notes that the Veteran's enlistment examination was conducted in 
March 1998, some 10 months prior to her enlistment.  Therefore, 
it may be that the reported injury occurred after the 
examination.  Additionally, the only post service medical reports 
of record showing treatment for any neck problems was in early 
2004.  

Thus, the question before the Board is whether the Veteran had a 
pre-existing disability of the cervical spine at the time of 
service enlistment and, if so, whether the disability underwent 
an increase or was otherwise aggravated during service beyond the 
normal progression of the disease process.  If the Veteran did 
not have a pre-existing disability, then the question is whether 
she has a current disability which is related to the one-time 
treatment for muscle strain in service.  On remand, the Veteran 
should provide VA with information concerning her pre-service 
injury and the names of all healthcare providers who treated her 
for any neck problems prior and subsequent to service.  

In light of the discussion above and to ensure full compliance 
with due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED for the following action:  

1.  The Veteran should provide the names 
and addresses of all healthcare providers 
who have treated her for any neck/cervical 
spine problems prior and subsequent to 
service.  Of particular interest are any 
records pertaining to her pre-service neck 
injury, and any treatment records since 
July 2004.  Thereafter, the AMC should 
attempt to obtain all identified records 
and associate them with the claims file.  
All attempts to procure records should be 
documented in the file.  

2.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any identified 
neck/cervical spine disability.  The claims 
folder and a copy of this remand should be 
made available to the examiner for review, 
and a notation to the effect that this 
record review took place should be included 
in the report.  All indicated tests and 
studies should be accomplished.  The 
examiner should describe all findings in 
detail and provide a complete rationale for 
all opinions offered.  If the examiner is 
unable to render a determination as to the 
etiology, she/he should so state and 
indicate the reasons.  

Following a complete review of the claims 
folder and examination of the Veteran, the 
examiner should identify any current 
cervical spine disability and respond to 
the following:  

1)	Did the Veteran have a cervical 
spine disability at the time of 
service enlistment in January 1999?  

2)	If so, based on a review of the 
records, did the  pre-existing 
disability undergo an increase in 
the underlying pathology during 
service?  

3)	If there was an increase during 
service, was it due to the natural 
progress of the disease OR was the 
increase due to aggravation of the 
pre-service disorder?  If 
applicable, a discussion of the 
significance of any pre-service 
finding and the relationship, if 
any, to any current cervical spine 
disability would be helpful.  

4)	If the Veteran did not have a pre-
existing cervical spine disability 
at the time of service enlistment, 
is it at least as likely as not 
that any current identified 
disability was present in, or 
otherwise related to the one-time 
treatment in service?  

Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.  

Note: The term "aggravation" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.  

3.  After the requested development has 
been completed, the AMC should readjudicate 
the claim.  If the benefits sought on 
appeal remain denied the Veteran and her 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


